Mb. Justice Neil
delivered the following dissenting opinion.
I do not undervalue the painstaking and conscientious care with which the majority of the court have reached the conclusion just announced; but, finding myself unable to concur in that conclusion, and the question being an important one, I feel it my duty to assign my reasons in writing.
In my judgment the act upheld in the majority opinion is plainly void, because in violation of article 2, section 28, of our State constitution, which requires that all taxation shall be equal and uniform throughout the State, and shall be laid upon all property subject to taxation, and according to value. That special assessment laws are a form of taxation is conceded in the majority opinion in the language quoted from authorities cited in that opinion. We shall now recall a few of these, viz.:
“A special assessment, or ‘local assessment’ as it is frequently called, is a species of taxation imposed by *230municipalities for the purpose of local improvement,” etc. Smith, Municipal Corporations.
“Special assessments are a peculiar species of taxation, standing apart from the general burdens imposed for State and municipal purposes,” etc. 2 Cooley on Taxation (3d Ed.), 1158.
“Special assessments for local improvements are made under the sovereign power of taxation,” etc. Judson on Taxation, section 355.
In 25 Am. & Eng. Ency. Law, pp. 1168, 1169, quoted in the opinion, an effort is made to distinguish special assessments from taxes, but near the close of the excerpt the following concession is made: “Such assessments are levied in the exercise of the power of taxation, and not in the exercise of the power of eminent domain.”
In the text of the majority opinion, as expressing the conclusion drawn by the majority from the authorities above referred to and other authorities, occurs the following :
“While special assessments are in the nature of taxation, still they are not taxation for general governmental purposes, in the sense provided for in the constitution. They are different in many respects. Some of these differences are pointed out in the cases. Thus exceptions which apply in cases of governmental taxes do not extend to special assessments. Special assessments do not recur annually, or at stated periods, but are imposed as occasion requires. Special assessments are lev*231ied alone upon real estate, and not upon personal property.”
But none of the foregoing differentiations relieve special assessments from the controlling features which, is characteristic of all taxation; that is, that it is a monetary exaction imposed by the government upon the citizen, which, when realized, is to be expended by the government for purposes designated by it. This mark remaining, the differentiations referred to are immaterial, when we are considering the question whether special assessments are a form of taxation.
I need not, however, pursue this phase of the matter further, because it is conceded in substantially all of the authorities quoted with approval in the majority opinion that special assessments are a form of taxation.
If a form of taxation, then my proposition is that they fall under article 2, section 28, of our constitution. That section covers all forms of taxation. It makes no exception of any, and in my judgment this court is not authorized to sanction any.
The language of the constitution is:
“All property, real, personal, or mixed, shall be taxed, but the legislature may except such as may be held by the State, by counties, cities, or towns, and used exclusively for public or corporation purposes, and such as may be held and used for purposes purely religious, charitable, scientific, literary, or educational, and shall except one thousand dollars worth of personal property in the hands of each taxpayer, and the direct product of *232the soil in the bands of the producer and Ms immediate vendee. .All property shall be taxed according to its value, that value to be ascertained in such manner as the legislature shall direct, so that taxes shall he equal and uniform throughout the state. No one species of property from which a tax may be collected shall be taxed higher than any other species of property of the same value,” etc. Article 2, section 28.
“The general assembly shall have power to authorize the several counties and incorporated towns in this State to impose taxes for county and corporation purposes respectively, in such manner as shall be prescribed by law; and all property shall be taxed according to its value, upon the principles established in regard to State taxation.” Article 2, section 29.
Plainly under these sections of the constitution, whenever a tax is laid, it must be laid upon all property, real and personal, within the area covered by the tax; and Avith equal plainness it appears that the area covered must be the whole State if it be a State tax, the whole county if it be a county tax, the whole city if it be a city tax. No other form of tax is provided for or permitted under our constitution, and that constitution has always been so construed until to-day. The whole matter was thoroughly gone over in two well considered opinions by this court, which the opinion of the majority overrules. Taylor, McBean & Company v. Chandler, 9 Heisk., 349, 24 Am. Rep., 308, and Reelfoot Lake Levee District v. Dawson, 97 Tenn., 151, 36 S. W., 1041, 34 L. R. A., 725.
*233The present tax is violative of the constitution because it is laid only upon land, and not upon both land and personalty, and because it is laid upon an area less than the whole city.
In conclusion, I wish to say that I am not unmindful of the importance of the vast array of authority referred to in the opinion of the majority, and upon this phase of the inquiry can only reply that upon this court is laid the duty of construing the constitution of this State, and of preserving it from violation or injury. The decisions of other courts, upon other constitutions, more or less similar, cannot be controlling upon me. We must decide for ourselves, and, having so decided, it can be to us no just ground of disquiet that other States have construed their constitutions in a different manner. Over thirty years ago, in the 9 Heisk. case, this court, conceding that other courts had taken a different view of the form of taxation known under the name of special assessments, solemnly declared that such taxation was not admissible under our constitution. Again, nine years ago', the whole question was a second time considered in an elaborate and able opinion in the Reelfoot Lake Levee District Case; and the same doctrine was again solemnly announced, notwithstanding the strong current of opposing decisions in other jurisdictions. Both decisions were by unanimous courts, and have hitherto withstood all assaults made upon them. I still think that both of these decisions contain sound expositions of our constitution.